381 S.E.2d 792 (1989)
325 N.C. 230
Gilda WOOLARD, Administratrix of the Estate of Douglas Allen Wollard, Deceased
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION.
No. 240P89.
Supreme Court of North Carolina.
July 26, 1989.
*793 Gaskins & Gaskins, Washington, D.C., for plaintiff.
Monroe, Wyne, Atkins & Lennon, Raleigh, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of July 1989."